DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  Status of claim 3 should be WITHDRAWN.  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second hinge pin” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 14, there is no support in the original disclosure for a second hinge pin that prevents pivotal movement and thus it constitutes new matter.  In particular, the original disclosure is silent regarding a second hinge pin.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, “the same”, “the width of each gap” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,073,476 to Heacock in view of US Patent No. 4,765,480 to Malmanger.
Regarding claim 1, Heacock discloses a panel (Fig 1) comprising a planar polygonal frame (13) having sides of equal length which encloses a space, a respective plurality of spaced apart elongate projections (18) on each side, a respective gap between each adjacent pair of projections on each side, each projection being formed with a passage which extend through the projection and are parallel to the respective side, a structure (14) secured to the frame extending at least partly over the space. Heacock does not teach at least two passages.  Malmanger discloses a container structure (Fig 1) and in particular discloses a hinge structure comprising two passages (102, 104) on the projections wherein the at least two passages in the respective projections are linearly aligned with one another thereby to form at least two continuous pathways which extend through the projections so that a respective elongated hinge pin (102, 104) can be passed through each pathway of linearly aligned passages (Fig 8-9).  One of ordinary skill in the art would have found it obvious to incorporate an additional passage to hold an additional bar for facilitating connection between multiple panels as suggested by Malmanger and allow for pivotal movement between the panels to facilitate construction of the panels.
Regarding claim 2, Heacock teaches the panel of claim 1 and further discloses wherein the structure comprises sheet material (aluminum, col. 1, ll. 5-10) extending over the entire space.
Regarding claim 4, Heacock teaches the panel of claim 4 and further discloses wherein the projections (18) on each side are arranged in identical configuration to produce an uninterrupted alternating sequence of projections and gaps around a periphery of the frame (Fig 1, Heacock).
Regarding claim 11, Heacock further discloses in a direction parallel to respective side, each projection has a width which is same as width of each gap (to mate with projection from adjacent panel).
Regarding claim 12, Heacock discloses the panel of claim 1 but does not teach each passage comprising a circular bore.  However, Malmanger further discloses  the passages being a circular bore (Figs 6, 8) and one of ordinary skill in the art would have found it obvious to make the passages circular as suggested by Malmanger in order to faciliate entry of a circular rod to hinge the panels.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heacock in view of Malmanger and US 2018/0186511 to Sullivan.
Regarding claim 13, Heacock discloses a panel arrangement comprising a first and second panel (10) according to claim 12, wherein said projections and gaps on a side of the first panel are positioned to interlock with gaps and projections on a side of the second panel (col. 1, ll. 1-15) wherein the passages in the projections (18) on said side of the first panel are linearly aligned with passages on said side of second panel and the aligned passages form continuous pathways through the projections (col. 2, ll. 25-30), a pin (19) in one of said pathways (114) of aligned passages, connecting the first panel to the second panel.  Heacock does not teach the pin being a hinge pin that allows first panel pivotally movable.  However, Sullivan discloses a modular panel arrangement (Fig 2) and in particular discloses the panels (202a, b) pivotally movable by hinge pin (220).  One of ordinary skill in the art would have found it obvious to substitute the pin or Heacock with a hinge pin as suggested by Sullivan in order to allow the panels to fold to facilitate construction and collapse.  
Regarding claim 14, the modified Heacock teaches the arrangement of claim 13 but does not a second hinge pin in another said pathways of aligned passage which prevent pivotal movement of the panels.  However, Malmanger further discloses a second hinge pin (102) in another aligned passage which is capable of preventing pivotal movement of the panels since it has the structure as recited.  One of ordinary skill in the art would have found it obvious to incorporate a second hinge pin to the modified Heacock in order to facilitate pivoting.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the restriction requirement of claim 3 simply stating that the claim is dependent on claim 2.  This is not persuasive because claim 3 is directed to a non-elected species since the elected species does not disclose the claimed subject matter of claim 3.  Applicant argues that prior art does not teach a projection with two passages.  However, Malmanger discloses the use of two passages in a hinge body and one of ordinary skill in the art would have found it obvious to incorporate a second passage to Heacock in order to facilitate folding of the panels in a container structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735